Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on October 14, 2021 and November 12, 2021 has been entered.
 
	This is in response to the Amendment dated October 14, 2021 and the Supplemental Amendment dated November 12, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
This application contains claims 4 and 6-8 drawn to an invention nonelected without traverse in the reply filed on March 19, 2021. 


Claim Rejections - 35 USC § 112
Claims 1-3 and 5 have been rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The rejection of claims 1-3 and 5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 1-3 and 5 have been rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-036449 (‘449) in view of Takizawa et al. (US Patent Application Publication No. 2007/0068823 A1).
	The rejection of claims 1-3 and 5 under 35 U.S.C. 103 as being unpatentable over JP 2015-036449 (‘449) in view of Takizawa et al. has been withdrawn in view of Applicant’s amendment.

II.	Claims 1-3 and 5 have been rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-036449 (‘449) in view of Obata et al. (US Patent No. 4,673,470).
	The rejection of claims 1-3 and 5 under 35 U.S.C. 103 as being unpatentable over JP 

2015-036449 (‘449) in view of Obata et al. has been withdrawn in view of Applicant’s amendment.

III.	Claims 1-3 and 5 have been rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-036449 (‘449) in view of Kusunoki et al. (US Patent Application Publication No. 2014/0054175 A1).
	The rejection of claims 1-3 and 5 under 35 U.S.C. 103 as being unpatentable over JP 2015-036449 (‘449) in view of Kusunoki et al. has been withdrawn in view of Applicant’s amendment. 

Response to Amendment
Declaration
The declaration under 37 CFR 1.132 filed October 28, 2021 is sufficient to overcome the rejection of claims 1-3 and 5 based upon specific references applied under 35 U.S.C. 103.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 11-021693 (‘693).
	Regarding claim 1, JP ‘693 teaches a tin or tin alloy electroplating bath, comprising: 
(A) a soluble salt of a stannous salt or a mixture of a stannous salt (= a source of 2 valent tin of non-cyanide) [ƿ [0021]] and a salt of a metal selected from zinc, nickel, bismuth, cobalt, indium, antimony, gold, silver, copper and lead (= a source of non-cyanide divalent silver) [ƿ [0029]]; 
(B) an acid or a salt thereof (= a conductive salt of sulfuric acid, hydrochloric acid or sulfonic acid) [ƿ [0051]]; and 
(C) at least one branched polyoxyalkylene compound selected from the group consisting of the following compounds (C2), (C3), (C4) and (C5): 
(C2) an alkylene oxide adduct of aliphatic polyamine in which a plurality of oxyalkylene chains are bonded to at least one nitrogen atom of an amine structure in a molecule, excluding an ethylene oxide/propylene oxide adduct of ethylenediamine; 
(C3) an alkylene oxide adduct of trimethylolalkane or triethylolalkane in which 
oxyalkylene chains are respectively bonded to a plurality of oxygen atoms of an alcohol 

structure in a molecule; 
(C4) an alkylene oxide adduct of glycerin in which oxyalkylene chains are 
respectively bonded to a plurality of oxygen atoms of an alcohol structure in a molecule; and 
(C5) an alkylene oxide adduct of polyglycerin in which oxyalkylene chains are 
respectively bonded to a plurality of oxygen atoms of an alcohol structure in a molecule,
wherein the compound (C2) is at least one selected from the group consisting of: 
polyoxyethylene polyoxypropylene diethylenetriamine; 
polyoxyethylene polyoxypropylene propylenediamine; 
polyoxyethylene polyoxypropylene stearyl propylenediamine; and 
polyoxypropylene ethylenediamine (= an ethylene oxide and/or propylene oxide adduct of an alkyl (or alkenyl) amine (or an amide) of the formula: 

    PNG
    media_image1.png
    231
    383
    media_image1.png
    Greyscale

wherein A and B represent -CH2CH2O- or -CH2C(CH3)H-O-, and their positions is not limited; m1, m2, m3, n1, n2, n3 and n4 are integers and are m1+m2+m3+m4 = 5-70, n1+n2+n3+n4 = 5-70; each of m1, m2 and n1, n2 independently represents an integer of 

0 to 6. However, m1 and n1, and also, m2 and n2 is within the limits of 1-6. X represents an integer of 2 or 3; R represents a hydrogen atom, a C1-C30 alkyl group or a C2-C30 alkenyl 
group) [ƿ [0064]].
Regarding claim 2, the bath of JP ‘693 differs from the instant invention because JP ‘693 does not disclose wherein regarding the branched polyoxyalkylene compound (C), 
the compound (C3) is trimethylolpropane tripolyoxyethylene ether,
the compound (C4) is polyoxypropylene glycerol ether, and
the compound (C5) is polyoxypropylene polyglyceryl ether.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because this limitation is optional since it further limits an optional feature (see “at least one branched polyoxyalkylene compound selected from the group consisting of the following compounds (C2), (C3), (C4) and (C5)” recited in claim 1, lines 6-7).
	Regarding claim 3, JP ‘693 teaches the tin or tin alloy electroplating bath further comprising: 
at least one complexing agent (D) selected from a sulfide compound selected from the following compound (a), compound (b) and compound (c); a heterocyclic sulfur-containing compound corresponding to the following compound (d); oxycarboxylic acid; polycarboxylic acid; aminocarboxylic acid; pyrophosphoric acid; polyamine; amino alcohol; and salts thereof: 
(a) an aliphatic sulfide compound represented by the following formula (a):
				Xn-R1-S-(CH2CH2S)m-R2-Xn	(a)

in which R1 and R2 are C2-C4 alkylene; X is selected from OH, SO3H, SO3M in which M is an alkali metal, ammonia or amine, NRaRb in which Ra and Rb are hydrogen or C1-C6 alkyl, and CONRaRb in which Ra and Rb are hydrogen or C1-C6 alkyl, and may be bonded to any carbon atom in an alkylene chain included in R1 and R2; m is an integer of 1 to 2; and n is an integer of 1 to 4; 
(b) an aliphatic sulfide compound represented by the following formula (b):
 			H-(OA)n-S-(OA)n-H	(b) 
in which A is ethylene or propylene with a hydroxyl group optionally bonded to a carbon atom included in an ethylene or propylene chain; and n is an integer of 1 to 25; 
(c) an aromatic sulfide compound having one or repeated mono-, di- or trisulfide bond, and having one or more basic nitrogen atoms in at least one of atom groups disposed on both sides of the bond and selected from aliphatic, alicyclic, aromatic ring and heterocyclic atoms; and 
(d) a heterocyclic sulfur-containing compound that has a monocyclic heterocyclic group or a fused heterocyclic group containing 1 to 5 atoms of at least one selected from nitrogen, sulfur and oxygen, excluding pyridine, morpholine, benzimidazole, benzothiazole and benzoxazole ring groups, and the monocyclic heterocyclic group or the fused heterocyclic group being any one of heterocyclic groups selected from tetrazole, triazole, thiazole, thiadiazole, imidazole, quinoline, furan, morpholine, thiophen, pyridine, oxazole, oxadiazole, pyrrole, pyrazole, pyrazine, isothiazole, isoxazole, pyrazolidine, pyrimidine, pyridazine, pyrrolidine, indolizine, indole, isoindole, indazole, purine, isoquinoline, naphthyridine, quinoxaline, carbazole, phenanthroline, phenazine, phenothiazine, phenoxazine, phenanthridine, pyrroline, 

imidazolidine, pyrazoline, imidazoline, piperidine, piperazine, indoline and thianthrene, and that has a sulfide group or a mercapto group bonded adjacently to the heterocyclic group (= amine carboxylic acids such as diethylenetriamine N,N,N’,N”,N”-5 acetic acid) [ƿ [0044] and ƿ [0045]].
	Regarding claim 5, JP ‘693 teaches the tin or tin alloy electroplating bath further comprising at least one additive selected from a surfactant, an antioxidant, a brightening agent, a semi-brightening agent, a pH adjusting agent and an antifoaming agent (= adding a conductive salt, a pH buffer, an antioxidant and/or a surfactant) [ƿ [0050]].

If not anticipated, then the invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
	The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Too et al. (US Patent No. 6,776,893) is cited to teach an alkoxy derivative of a 

polyhydric alcohol such as glycerol, sorbitol and mannitol represented by the formula:
				
    PNG
    media_image2.png
    74
    154
    media_image2.png
    Greyscale

wherein x+y+z is about 3 to 100 or more, preferably about 5 to 30 and most preferably about 5 to 20, e.g., 10 and a is an integer of 1 to 4 (col. 6, lines 44-58).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        February 16, 2022